Filed 6/27/13 In re M.C. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re M.C., a Person Coming Under the                                B242724
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. JJ19657)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

M.C.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County,
Carol Richardson, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed.


         Arielle Bases, under appointment by the Court of Appeal, for Defendant
and Appellant.


         No appearance for Plaintiff and Respondent.


                                                 **********
       Minor M.C., now 18, appeals from an order declaring him a ward of the juvenile
court pursuant to Welfare and Institutions Code section 602, following a finding M.C.
committed two counts of misdemeanor battery (Pen. Code, § 242). We appointed
appellate counsel to represent him. Appointed counsel filed a brief in which no issues
were raised. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) The brief included a
declaration from counsel that she reviewed the record and advised M.C. of his right,
under Wende, to submit a supplemental brief. On February 13, 2013, this court sent M.C.
notice at his last known address advising him that he had 30 days to personally submit
any contentions or issues that he wished to raise on appeal. The notice was returned as
undeliverable with no forwarding address. We contacted appointed counsel, who
informed this court she did not have a current forwarding address for M.C., but provided
M.C.’s parents’ address. On April 25, 2013, we sent M.C. a notice at his parents’
address, again advising he had 30 days to submit a supplemental brief to this court. No
timely response was received. Because it was M.C.’s obligation to inform the court of
any changes of address while his appeal was pending, we will reach the merits of the
appeal. (See Cal. Rules of Court, rule 8.32.)
       The facts are these: On the evening of April 25, 2012, M.C.’s mother and father
returned to their San Pedro home to find M.C. on their front porch. He was trying to get
into the house, even though he did not have a key. Mother started to open the front door,
but did not want M.C. to enter the house, because she wanted to talk to him about why he
had changed the lock on his bedroom door earlier that day. M.C. pushed mother out of
his way and entered the home. Mother tried to call the police, but M.C. snatched her
phone and elbowed her in the face. Father went to intervene, and M.C. pushed him to the
ground. Father grabbed M.C.’s legs, and M.C. dragged father across the living room.
       M.C. testified he did not hit or push either of his parents. He had been waiting
outside of his home for an hour. When M.C.’s parents returned home, they sat in the car
for 30 minutes before walking to the front door. Mother opened the door, and M.C.
walked into the house. Father told M.C. to “[g]et out” of the house. It had been raining,

                                             2
and father slipped on the threshold of the front door. Father grabbed M.C.’s legs after he
fell to the ground. M.C. tried to help father get up.
       The juvenile court found the allegations to be true. The court declared M.C. a
ward of the court and ordered him suitably placed, as his parents did not want him in their
home. The court declared a maximum term of confinement of eight months, with credit
given for 42 days. In addition to the standard terms of probation, the court ordered M.C.
to make restitution of $50.
       We have examined the entire record, consisting of one volume of clerk’s transcript
and one volume of reporter’s transcript, and are satisfied that appointed counsel fully
complied with her responsibilities and that no arguable appellate issues exist. (People v.
Kelly (2006) 40 Cal.4th 106; Wende, supra, 25 Cal.3d 436.) We therefore affirm the
order of wardship below.
                                      DISPOSITION
       The order of wardship is affirmed.



                                                        GRIMES, J.
We concur:


              BIGELOW, P. J.


              RUBIN, J.




                                              3